Exhibit 10.1


Employment Agreement


This Employment Agreement (the “Agreement”) will be effective as of January 1,
2011 (the “Effective Date”) by and between Accelerize New Media, Inc., a
Delaware corporation with headquarters at 204 Riverside Ave., Newport Beach, CA
92663 (the “Company”), and Thomas Gabriele, an individual (“Employee”).  Company
and Employee may hereinafter be collectively referred to as the (“Parties”),
each a (“Party”).
 
1.           Term and Termination.  Employee’s employment shall be “at will”,
meaning that notwithstanding anything to the contrary herein, Parties shall have
the right to terminate Employee’s employment under this Agreement at any time
without cause by giving notice of such termination to the other Party.  Section
7 of this Agreement shall continue in full force and effect during any period of
employment and shall survive the termination of employment.
 
2.           Duties.  Employee shall be employed in the position of Chief
Operations Officer for the Company.  Employee shall (a) be responsible, subject
to the board of directors of the Company (the “Board”) and the President of the
Company, for participating in the management and direction of the Company, (b)
perform all duties incident to such offices and (c) perform such other tasks,
consistent with Employee’s position with the Company, as may from time to time
be assigned to Employee by the Board or other officers of the Company.  Employee
shall devote all of Employee’s business time, labor, skill, and best ability to
the performance of Employee’s duties hereunder in a manner which will faithfully
and diligently further the business and interests of the Company.  During the
term of employment, Employee shall not directly or indirectly pursue any other
business activity which unreasonably interferes with the performance of
Employee’s duties and responsibilities hereunder; provided, however, that
Employee may serve on civic or other charitable boards or committees and manage
personal investments, so long as such activities do not interfere in any
material respect with the performance of Employee’s duties and responsibilities
hereunder.
 
3.           Compensation. During the Term Employee shall receive an annual base
salary (the “Annual Base Salary”) of One Hundred and Fifty Thousand Dollars
($150,000).  The Annual Base Salary shall be payable in accordance with the
Company’s payroll practices as in effect from time to time, subject to
applicable withholding and other taxes.
 
4.           Additional Benefits.
 
(a)           Business Expenses.  The Company shall reimburse Employee for
reasonable and properly documented business expenses incurred by Employee in
connection with Employee’s employment by the Company.


(b)           Benefit Plans and Programs.  During the Term, the Company will pay
your health insurance premiums (Only applicable under Company Group Plan).  


(c)           Stock Option Plan.  Employee shall, to the extent Employee is
otherwise eligible, be entitled to participate in the Company’s stock option
plan; provided that any grant of options shall be subject to vesting and other
terms and conditions as may be determined by the Board of Directors of the
Company.  Upon execution of this agreement, Employee shall be granted a
non-qualified stock option (an “NSO”) to purchase shares of the Company’s common
stock subject to the terms and conditions of the option agreement between the
Company and Employee relating to such option of even date herewith (the “NSO
Agreement”).
 
 
 

--------------------------------------------------------------------------------

 


5.          Illness or Disability.  If, because of Employee’s illness or other
disability for a continuous period of more than 45 days, Employee is unable to
render the services required by the Company as provided herein, the Company may
terminate Employee’s employment hereunder.  Upon such termination, if any,
Employee shall not be entitled to any further payments of any nature, except for
payment of (a) any earned but unpaid Annual Base Salary and (b) unreimbursed
business expenses (collectively, “Payable Amounts”).  All Payable Amounts shall
become due and payable on the date of such termination.
 
6.          Death.  In the event of Employee’s death, the Term shall end and the
obligation of the Company to make any payments whatsoever under this Agreement
shall cease, except that Employee’s executors, administrators, or other legal
representatives, shall be entitled to receive any Payable Amounts.
 
7.          Restrictions.  Employee acknowledges that the business in which the
Company is engaged is highly competitive, and that Employee is a key executive
of the Company.  Employee further acknowledges that Employee will acquire
extensive confidential information and knowledge of the business of the Company,
and will develop relationships with, and/or knowledge of, customers, clients,
employees, sales agents, middlemen and suppliers of the Company and its
subsidiaries and affiliates.  In light of the foregoing, Employee agrees as
follows:
 
(a)           Non-Solicitation.  While Employee is employed by the Company and
for a period of twelve (12) months thereafter, Employee agrees that Employee
will not, either directly or indirectly, (i) attempt to recruit, solicit or take
away any employee or consultant of Company; make known to any person, firm or
corporation the names or addresses of, or any information pertaining to any
employee or consultant of Company or (ii) attempt to call on, solicit or take
away any customer or collaborating partner of Company or any prospective
customer or collaborating partner of Company.


(b)           Non-Competition. While Employee is employed by the Company and for
a period of twelve (12) months thereafter, (i) Employee will not directly or
indirectly be interested in, as an owner, partner, member or shareholder of any
entity, which directly competes/conflicts with the interest of any activity that
is specific to the business of the Company and its affiliates from time to time
(“Proscribed Activity”) provided, however, that Employee and members of
Employees family may acquire (or hold) solely for investment purposes up to 5%
of the outstanding equity interests in any publicly-traded company; and (ii)
Employee will not, directly or indirectly as an employee, officer, director,
partner, joint venturer, consultant or otherwise engage in any Proscribed
Activity or participate, consult with, render services to or permit Employee’s
name to be used or any other manner or capacity engage in any business or
enterprise which engages in Proscribed Activity.


(c)           No Recruiting.  While Employee is employed by the Company and for
a period of twelve (12) months thereafter, Employee will not, directly or
indirectly, on Employee’s own behalf or as an owner, partner, officer, director,
employee or consultant of any entity, hire or offer to hire any person who is or
was an employee or contractor or collaborating partner of the Company during
Employee’s employment with the Company.


(d)           Confidentiality.


(i)  Employee agrees at all times during Employee’s employment with the Company
and thereafter to hold in strictest confidence, and not to use, except for the
benefit of the Company and within the scope of Employee’s employment, or to
disclose (except as required by law) to any person or entity, any Confidential
Information of the Company.  Employee understands that “Confidential
Information” means (i) any and all information, in whatever form, whether
reduced to writing, maintained on any form of electronic media, or maintained in
mind or memory, received by Employee or generated by Employee on behalf of the
Company at any time before or after the date of this Agreement relating to the
current or prospective business, research and development activities, products,
technology, strategy, organization and/or finances of the Company, or of third
parties (including affiliates, vendors, suppliers and customers) with which the
Company has a business relationship and (ii) any other information, in whatever
form, designated by the Company as confidential, in either of cases (i) or (ii),
above, whether disclosed to, or obtained by Employee prior or subsequent to the
date of execution of this Agreement.  Confidential Information shall include
without limitation customer lists, database information, samples, demonstration
models or materials and other embodiments of products or prospective products,
software and other technology, projections, existing and proposed projects or
experiments, processes and methodologies and trade secrets and all Developments,
as defined below, but excluding (A) information that the Company deliberately
and voluntarily makes publicly available and (B) information disclosed by
Employee to comply with a court, or other lawful compulsory, order compelling
Employee to do so, provided Employee give the Company prompt notice of the
receipt of such order and disclosure is limited only to disclosure necessary for
such purpose. Employee specifically acknowledge that the Confidential
Information derives independent economic value from not being readily known to,
or ascertainable by proper means by others; that the Company has expended
considerable sums and efforts to develop such Confidential Information;
reasonable efforts have been made by the Company to maintain the secrecy of such
information; that such information is the sole property of the Company or its
affiliates, vendors, suppliers, or customers and that any retention, use or
disclosure of such Confidential Information by Employee during the Term (except
in the course of performing Employee’s duties under this Agreement) or any time
after termination thereof for any reason, shall constitute a violation of this
Agreement and the misappropriation of the trade secrets and Confidential
Information of the Company or its affiliates, vendors, suppliers, or customers.
 
 
 

--------------------------------------------------------------------------------

 


(ii)  Employee recognizes that the Company has received and in the future will
receive Confidential Information of and from other companies subject to a duty
on the Company’s part to maintain the confidentiality of such information and to
use it only for certain limited purposes.  Employee agrees to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person or entity or to use it except as necessary in
performing Employee’s duties under this Agreement.


(iii)  Employee agrees that all Confidential Information, in any form, shall be
and remain the sole and exclusive property of the Company and that immediately
upon the termination of Employee’s employment, or at any other time that the
Company may request, Employee shall deliver all Confidential Information in
Employee’s control to the Company or, if instructed to do so by the Company,
Employee will delete or destroy all Confidential Information in Employee’s
control.


(e)           Assignment of Work Product.
 
(i) If at any time during Employee’s employment with the Company, Employee has
or shall (either alone or with others, and whether before or after the date of
this Agreement) make, conceive, create, discover, invent or reduce to practice
any invention, design, development, improvement, process, software program, work
of authorship, or technique, in whole or in part, or which results from any work
which Employee may do for or at the request of the Company, whether or not
conceived by Employee while on holiday, on vacation, or off the premises of the
Company, including such of the foregoing items conceived during the course of
employment which are developed or perfected after Employee’s termination,
whether or not patentable or registrable under copyright or similar statutes
(herein called “Developments”) that (a) relates to the business of the Company
or any of the products or services being developed, manufactured or sold by the
Company, or (b) results directly or indirectly from tasks assigned to Employee
by the Company or (c) results from the use of premises or property (whether
tangible or intangible) owned, leased or contracted for by the Company, such
Developments and all rights and interests therein and all records relating to
such Developments shall be the sole and absolute property of the
Company.  Employee shall promptly disclose to the Company each such Development
and Employee shall deliver to the Company all records relating to each such
Development.  Employee hereby assigns any rights (including, but not limited to,
any rights under patent law and copyright law or other similar laws) Employee
may have or acquire in the Developments to the Company, without further
compensation.  Where applicable, all Developments which are copyrightable works
shall be works made for hire.  To the extent any such work of authorship may not
be deemed to be a work made for hire, Employee agrees to, and do hereby,
irrevocably, perpetually and unconditionally transfer and assign to the Company
all right, title, and interest including copyright in and to such work without
further compensation.
 
 
 

--------------------------------------------------------------------------------

 


           (ii)  Employee will, during Employee’s employment with the Company
and at any time thereafter, at the request and cost of the Company, promptly
sign all such assignments, applications and other documents, and take such other
actions, as the Company and its duly authorized agents may reasonably require:
(A) to evidence the Company’s ownership of any Development and to apply for,
obtain, register and vest in the name of the Company, or renew, patents,
copyrights, trademarks or other similar protection for any Development in any
country throughout the world and (B) to initiate or defend any judicial,
administrative or other proceedings in respect of such patents, copyrights,
trademarks or other similar rights.


           (iii)  In the event the Company is unable, after reasonable effort,
to secure Employee’s signature for such purposes for any reason whatsoever,
Employee hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as Employee’s agents and attorneys-in-fact, to
act for and in Employee’s name, behalf and stead, to execute and file any such
assignments, applications or other documents and to do all other lawfully
permitted acts to further the obtaining and protection of such patents,
copyright or trademark registrations or other rights with the same legal force
and effect as if executed by Employee.


           (iv)  Employee represents and warrants that (A) Employee does not
have any pre-existing inventions that relate to the business of the Company and
all inventions that Employee has made and own the intellectual property rights
to as of the Effective Date that relate to the business of the Company shall be
considered Developments and are subject to the terms of Section 8(d) and (B) all
Developments that Employee has developed or with respect to which Employee has
been associated while employed by the Company are the sole property of the
Company and that there are no other claims or ownership rights in such property
with respect to any other party.


(f)           Return of Property.  Upon the termination of the Employee’s
employment or at any other time upon written request by the Company, Employee
shall promptly deliver to the Company all records, files, memoranda, designs,
data, reports, drawings, plans, computer programs, software and other documents
(and all copies or reproductions for such materials in Employee’s possession or
control) belonging to the Company, including, without limitation, and
Developments and/or Confidential Information and anything relating thereto.


(g)           For the purposes of this Section 7, “Company” shall mean the
Company and its subsidiaries and controlled affiliates.


           8.          Warranties and Representations.  Employee warrants and
represents that Employee has not violated, and covenants that he will not
violate, the terms of any prior Employment Agreements.  The foregoing shall
include but is not limited to any non-solicitation provisions contained in such
Employment Agreements.  In any cause of action for a breach of any such
Employment Agreements, Employee shall indemnify and hold harmless Company for
any losses of any kind incurred.
 
 
 

--------------------------------------------------------------------------------

 
 
9.          General.


(a)           Cooperation.  During Employee’s employment and thereafter,
Employee agrees to fully cooperate with the Company or its counsel in connection
with any matter, investigation, proceeding or litigation regarding any matter in
which Employee was involved during Employee’s employment with the Company or to
which Employee had knowledge based on Employee’s employment with the Company.
 
(b)           Notices.  Any notice or any other communication required or
permitted to be given hereunder shall be in writing and shall be sufficiently
given (i) when delivered by personal delivery; or (ii) two days after sending by
registered mail, postage prepaid, return receipt requested, to the party
entitled thereto at the address stated below.
 

  (A)  To Company:     204 Riverside Ave.     Newport Beach, CA 92663    
Attn:  Damon Stein         (B) To Thomas Gabriele:     4139 Via Marina #105    
Marina Del Rey, CA 90292

 
(c)           No Conflict.  Employee represents that Employee’s performance of
all of the terms of this Agreement does not and will not conflict with or breach
any agreement Employee has with any other party.


(d)           Waivers.  Any waiver by the Company of any provision of this
Agreement shall not operate or be construed as a waiver of this Agreement or of
any subsequent breach of such provision or any other provision.


(e)           Survival of Terms.  Employee’s obligations under Sections 8 and 10
of this Agreement shall survive the termination of this Agreement for any reason
whatsoever regardless of the manner of such termination and shall be binding
upon Employee’s heirs, executors, administrators and legal representatives.
 
(f)           Successors and Assigns.  This Agreement shall inure to the benefit
of and be enforceable by the Company’s successors or assigns.  The Company shall
have the right to assign this Agreement.


(g)           Scope of Restrictions.  Employee agrees that the unenforceability
of any one clause of this Agreement shall in no way impair the enforceability of
any of the other clauses.  If any of the provisions of this Agreement shall for
any reason be held to be excessively broad as to scope, activity, subject or
otherwise, the parties hereto agree that such provisions shall be construed by
the appropriate judicial body by limiting or reducing them, so as to be
enforceable to the maximum extent legally permissible.


(h)           Remedies.  Employee agrees that a any breach or threatened breach
of Section 8 of this agreement would result in irreparable harm to the Company;
therefore, in addition to its other remedies at law or in equity, the Company
shall be entitled to injunctive or other equitable relief in order to enforce or
prevent any violations of the provisions of Section 8, without the posting of
any bond.
 
 
 

--------------------------------------------------------------------------------

 


(i)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California without regard to its
conflict of law provisions.


(j)           Dispute Resolution.  If any dispute arises under this Agreement,
the Parties agree to first try to resolve the dispute with the help of a
mutually agreed upon mediator in the following location: Los Angeles,
California.  Any costs and fees other than attorney’s fees associated with the
mediation shall be shared equally by the parties.  If it proves impossible to
arrive at a mutually satisfactory solution through mediation, the parties agree
to submit the dispute to binding arbitration in the following location: Los
Angeles, California.  The parties agree that the binding arbitration will be
conducted under the rules of the American Arbitration Association.  Judgment
upon the award rendered by the arbitrator may be entered in any court with
proper jurisdiction.


(k)           Entire Agreement; Amendment.  This Agreement constitutes the
entire agreement between the Company and Employee with respect to the subject
matter hereof (except with respect to the NSO), and supersedes all prior
discussions, promises, negotiations and agreements (whether written or
oral).  The parties agree that the NSO Agreement governs the terms of the NSO
and if any provision of this Agreement conflict with the terms of the NSO
Agreement, the terms of the NSO Agreement shall govern. This Agreement may be
amended or modified only by a written agreement executed by the Company and
Employee.


(l)           Tax Withholding.  The Company may withhold from any amounts
payable under this Agreement or otherwise all federal, state, city, or other
taxes as may be required pursuant to any law or governmental regulation or
ruling.


[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Agreement as of the date first above written.
 

 
EMPLOYEE:
            /s/ Thomas Gabriele     Thomas Gabriele            
ACCELERIZE NEW MEDIA, INC.
            BY:
/s/ Brian Ross
     
Brian Ross
     
Title: Chief Executive Officer
 


 